 

Case 4:20-cv-03468 Document1 Filed on 10/05/20 in TXSD Page 1 of 8

PRISONER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015)

 

 

IN THE UNITED STATES DISTRICT COURT Sou re States Courts
FOR THE Southern  —s-: DISTRICT OF TEXAS FIL py OF Texac
Woustor DIVISION OCr a...
020

SHANNON Tor seer id fry, &,
Plaintiff's Name and ID Number A ro,

WALKER County JA\L
Place of Confinement

CASE NO.

 

(Clerk will assign the number)
V.

UNITED STRATES ATTORNEYS OFFICE

t? United States Gouris
Defendant’s Name and Address Soueatet wire ours rs

 

Defendant’s Name and Address OCT 0 3 2020
Lowi Brey. Gk ot Gaye

 

Defendant’s Name and Address
(DO NOT USE “ET AL.”)

 

INSTRUCTIONS - READ CAREFULLY
NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep
a copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are al] against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “VENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.

FILING FEE AND IN FORMA PAUPERIS (IFP)
II.

Case 4:20-cv-03468 Document1 Filed on 10/05/20 in TXSD Page 2 of 8

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma
pauperis data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “...if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate,
assess and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed
in forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting
it to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to file a NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? t YES NO
B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one

lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)
1. Approximate date of filing lawsuit: OCToRER 1% 4, QO19_

 

2. Parties to previous lawsuit:

Plaintiff(s) SHAN Non To LBety
Defendant(s) WALKER County

 

 

 

3. Court: (If federal, name the district; if state, name the county.) WALKER County.

4. Cause number: W\-\9-492

5. Name of judge to whom case was assigned: W\a

6. Disposition: (Was the case dismissed, appealed, still pending?) Me ean eee Sopne?

7. Approximate date of disposition:_\\ym
PLACE OF PRESENT CONFINEMENT: WALKER County Sait

 

 

2
Ul.

IV.

V.

Case 4:20-cv-03468 Document1 Filed on 10/05/20 in TXSD Page 3 of 8

EXHAUSTION OF GRIEVANCE PROCEDURES:
Have you exhausted all steps of the institutional grievance procedure? = YES _— NO

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

PARTIES TO THIS SUIT:
A. Name and address of plaintiff: SHANNON “PoLBERT
Warcer Gountm Darr
55 EM 283) Roap WEST, HUNTOILIE TEKaS T1t80

B. Full name of each defendant, his official position, his place of
employment, and his full mailing address.

Defendant#l: UNITEV States ATTORNEY'S OFFICE, Sou THERN DiSTiciCT OF TEXAS

POST OF fice Box bioio
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

NiotateD_ PLAINTIFE FEDERAL Ovi RIGHTS , FALSE IMPR\SoNMENT

Defendant #2:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #3:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #4:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #5:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

STATEMENT OF CLAIM:
VI.

VIL,

Vill.

Case 4:20-cv-03468 Document1 Filed on 10/05/20 in TXSD Page 4 of 8

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give any
legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number and
set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the complaint must
be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY STRIKE YOUR

COMPLAINT.

ON O% ABOUT OCTOBER 24, 2014, The PATER Was INDICTEv ON CT. \. BANK.
ROBBERY Tig ws} 2113 Ca), CAMINAL CASE No. Yild-CR~ OoS>0. IN THE UNTER
Slates DISTRIcT CovRT, FoR “THE SouTHERN DISTRICT OF “TEKAS, HOUSTON DIVISION.

THE UNITED STATES ATTS ENEN'S OFFICE byreEN TIONALLY Kno Winey ANP
WILLFULLY CONSPIKED WITH WALKER County DISTRICT ATTORNEY'S OFFICE “To
Vio LATE CLEAR ESTABLISHED FEDERAL LAW, WHict PRECSety PROMBYTS

SHAM VRosec vTian,

THE UNITED STATES ATTORNEY OFFICE ALSO CONSPIRED To Violate PLAWTIFE
FEDERAL CIVIL RIGHTS, IN ORDER To REsTRAI™S HIM IN Hic LIBEZ AN REDO
A sTate CASE, THAT THE STATE WAS CON STITOTIONALN Barked FROM S@onp
PROSECUTION. DUETS EGREGIOUS PRosetoTo MAL MISCONDUCT
RELIEF:

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.

PLAIWTIFE WANT 0). THE FEDEZAL GOVERNMENT To HoltD WALKER County DA

OFFICE CRIMINALLY AC Coun TAR LE, (2). THE FEDERAL GOVERNMENT To Hot YNiTED
STATES ATTORNENS OFFICE ACCOUNTABLE.

GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or been known by including any and all aliases.
NIA

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal prison
or FBI numbers ever assigned to you.
Wes * “1143

SANCTIONS:

A. Have you been sanctioned by any court as a result of any lawsuit you have filed? v YES NO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

1. Court that imposed sanctions (if federal, give the district and division): SoyTHERN DAsTizicy OF TEXAS

2. Case number:_\\A
3. Approximate date sanctions were imposed:_On) OF. ABOUT SEPTEMBER. 2015

4. Have the sanctions been lifted or otherwise satisfied? / YES J NO
Case 4:20-cv-03468 Document1 Filed on 10/05/20 in TXSD Page 5 of 8

Y. STATEMENT OF CLAY

ON OR ABOUT NovemBeER 4, Qo\4d, PLAINTIFF Was TAKEN IWTe FEPeRAL
WUSTOW BI THE UNYTED @iTAtEs MARSHALS.

UNDE THE CizcomeTANce AND EVIDENCE WHIUt THE UNITED STATES
ATTORNENS OFFICE FLED Bank KoBBERd CHARGE AND SECURED INDICTMENT,
VIOLATED PLAINTIFF FEDERAL CIVIL RIGHTS UNDER THE Foust, FIFTH,
SixTH AND Fourvreent AMENDMENT oF THE UNITEV STATES CONSTIT vTpw.

THE UNITED STATES ATTORNEYS OFFICE VIOLATED “THE “TRUST OF THE
PEOPLE PWRING FEDERAL GIZAND TRY PROCEEDINGS, AS WELL AS FEDERAL
LAW, Wien USA KENNETH MAaIDSon AND AUSA MEGAN SO. PAvisonN
CoNSYIRED “TO ACCEPT Con-TAMINATED “ENIVENCE, FALSIFIED GoveRNMENT
DOWMENTS AND KNOWN SUBOEN VERToREP WITNESS “TESTI NON.

EVIDENCE THAT Whts FABRICATED AND suBoRN BY WALKER CouNTS
DISTRICT ATTURNEN'S OFFICE AND SHERIFE'S OFFICE, “AETER™ THE
STATE LOST VTS CASE ON GROUND OF INSUFFICIENT ENIWENLE AND PEKSUREV
Testimony, THE STATE WAS FORCED vo DOMISS AGE PORBERY CARRERE
OE FACE GRAND Jum Na Birr.

FABRICATED AND MISREPRESENTED ENIDENCE *

ON MAY 93, 2914, ASST. DA STEPHANIE STROUD FILE TAMPERING

CHARGE ON PLAINTIFF FOR CRoSSMAN BH Gon Box. HOWEVER, on MAL DT,

QolY, ASST DA STROVD WITHHELD BE Gun Bx, then MINED EKANP

JuRos To BELIEVE Wearon Use A ComMITT KopRERY Was AN
AR-15 ASSAULT RIFLE,
Case 4:20-cv-03468 Document1 Filed on 10/05/20 in TXSD Page 6 of 8

AFTER THE STATE WAS FoKteD To DISMISS ITS Case, ASST. DA STRoOVD

TORNEV CROSSMAN BB Gwn Bot OVER To THE UNITED STATES AT TORWA'S
OFFICE.

AssT. DA STROUD ALSO TURNED OVER A WALKIE TALKIE THAT WAS
PRESENTED To STave GRAN JURA, BuT without DNA EVIDENCE:
WHEN (T WAS PRESENTED “To FEDERAL GRAND Quey PLAINTIFY Wers
LUNKED “To WaALKie TALKIE BY DNR.
ASST. DA STKovb PROVIDED FALSIFIED MINIFILER LABORATORY REYORT,
DATER May QL, Qld, POST. VA STROVD ALSo PRNIWED SoBoRN VPERSURED
WITNESS “TESTIMONY FROM AMBER SANDERS AND STEPHEN Core. “THEY
Both TESTIFEP AT STATE AND FEDERAL GRAND Ju HEATINES, AEST.
Da STROUD SuBoKN PERK DUTY Both Times.

ON ALGVUST Av, a THE DPN BEFORE GAND DRY No Br
Was We, ASST. DAR STROUP REL EXAMINING TRIAL BND Wsmissed
AGG, KoBBERY CHARGE UPON Te CouRT FINDING No YEoBABLE CAUSE.
Asst. DA STRWO THEN KE FERRED ~The stTATes CASE AND
ENIDENCE “To “THE FEDERAL GOVERNMENT For A SHAM PRoScCuT ION:
Bewore PAWN FE MET WIS Pubic PEFENDEK OK WAS ARRAIGNED,
THE UNITED STATES ATTIRNEWs OFFICE HAD A WRITTEN Discoved
AGREEMENT IN Punce. THE Sole PuRVOte of AGREEMENT Was TO
PREVENT PAIN Tige FROM BRADY MATEWMAL — EXCULPATIO@M
EVIDENCE. “THAT Wourd HAVE EXoNE RATED PLAINTIFE FROM
FRUSE |IPPRISWNMENT AT “THE ARRAIGNMENT , AS WELL AS EXPOSED
FEDERAL AND STATE CORRUTTION.
Hap PLUINTIFR BEEN GRANTED HIS ALLEGED GUARANTEED
Con STITUTIANAL RAGHT Th DUE PRESS AND EQUAL VIWTECTIIN
Case 4:20-cv-03468 Document1 Filed on 10/05/20 in TXSD_ Page 7 of 8

UNbeER THE LAW. His FEVEKAL INDICTMENT Wovuip Have BEEN

DISMISSED ON NOVEMBER 10, Q014. Because PLAINTIFF DID NoT GET

TO ENSON DUE PRSCESS AS A FUNDAMENTAL KlGtT, HE WAS Forte >

DO SVEFER AND ENDURE FALSE IMPRISINMENT ELEVEN Moe Mon TH.

FINAL ON OR ABovT SEVTEMBER 28, 2015, PLAINTIFF WAS ABLE To

OBTAIN ONE OF MANY FABRICATED AND FORGED GovERNMENT PocuMENT.
ON OCTOBETN FS, AIS) UVPOW Motion BA THe UNITED STATES Distmcy
Asst. DA Jule N. SEARLE THe INDIcTmENT WAS TSMISSED, BuT
TWAS DSMISSED WiTHouT PRESUDILE.

ALTHOUGH FEDERAL LAW KEQUIRE DISMISSAL WrTH PREJUDUWS
UNDER FLAGRANT CIZCUMSTANEE, BECAUSE “THE UNITED States
ATTONENS ConSsVIRED And AGREED To BRING SHAM PROSE WT ton
THE STATS WAS NOT HELD RCOUNTRABLE FoR “Me ERAUP tT GommitteD
AGAINST “THE FEDERAL GOVERNMENT O% NIWLATIoN OF PLAIWTIFE
CtViL KAGHTS.
be sors

 

 

 

 

Oo

a

a

wn

2 (

7 QONLL syyvak NOLS

° S\OW) KORY ANASO Load

i SW/ABL 40 1 o\aAAskl NAH LAG puned
Sno Ase) < WAac oe

oo Qo dae Saryls AALINO nag 39 #4 \

5 WAAAY you 0°

TO va, unk ar

2 A alk

LL weeks yore re

a AAADVOL ON MUG,
Besccunsre UTELL deney Yoyiasiunes
Copel. diz eS pe
8 ~ ASEAN OBO Lo8d Ws 5S9
“socoosemima. Sy YT “Wer MUNOD JOYE M
Sai Sow Sab | ,asodc . ne aa Sai, Sater ome, “ ~

a SSW iSais # O9u 7 ot, PAT ie GSCe shilapebityghefjiayy] jig ft ff aplibajedp pi lipfijjin

 

 

Mi

Case 4:20dy
